DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a) as being anticipated by the Sekine (JP 2016-156276A).
4.	Regarding claim 1, the Sekine reference discloses:
an internal combustion engine use ignition device (FIG. 3), comprising:
an ignition coil (T) which has a primary coil (P1) and a secondary coil (S), which are wound around a core (FIG. 3—implicit);
a superimpose circuit (13) which generates an output energy [Paragraph 0017-booster], which is to be superimposed with respect to a secondary current [Paragraph 0039], produced in the secondary coil by the primary coil [Paragraph 0039];
a first switch element (Q1) which is connected to the primary coil and, based on a first driving signal (signal from ECU to 11 which goes to Q1) on a common input terminal (11—includes connection to ECU (10)) turns on or off of a current to the primary coil [Abstract],
a second switch element (Q2 through Q5) which is connected to the superimpose circuit [Paragraph 0017] and, based on a second driving signal (signal from ECU to 11 which goes to Q2) on the common input terminal (11) turns on or off a current to the superimpose circuit 
the common input terminal (11), wherein the common input terminal receives the first driving signal [Paragraph 0027—H-level ignition signal] for driving the first switch element (Q1) and the second driving signal [Paragraph 0030—H-level ignition signal] for driving the second switch element (Q2)], 
wherein an operation of the second switch element is stopped during an operation of the first switch element [Paragraph 0028], and an operation of the first switch element is stopped during an operation of the second switch element [Paragraph 0039].
5.	Regarding claim 3, the Sekine reference further discloses:
wherein the superimpose circuit (13) is a step up power source (booster) which is provided at a primary coil (P) side of the ignition coil (FIG. 3), and the second switch element (Q2-Q5) is a switch element which performs a switching in an application of a voltage to the primary coil from the step up power source [Paragraph 0032].
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sekine reference in view of the Uchise reference (WO 2017/006487A1).
8.	Regarding claim 2, the Sekine reference fails to disclose:
wherein the primary coil is divided into a first primary coil and a second primary coil, and the second primary coil is the superimpose circuit.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Sekine reference, such that the device further includes wherein the primary coil is divided into a first primary coil and a second primary coil, and the second primary coil is superimpose circuit, as clearly suggested and taught by the Uchise reference, in order to allow maintaining stable combustion without lengthening the current supply time to the primary coil (Abstract).
9.	Regarding claim 7, the Sekine reference discloses:
an ignition device (FIG. 3), comprising:
an ignition coil (T) which has a primary coil (P1) and a secondary coil (S), which are wound around a core (FIG. 3—implicit),
a superimpose circuit (13) which generates an output energy [Paragraph 0017-booster], which is to be superimposed with respect to a secondary current [Paragraph 0039], produced in the secondary coil by the primary coil [Paragraph 0039],
a first switch element (Q1) which is connected to the primary coil and turns on or off of a current to the primary coil [Abstract],
a second switch element (Q2 through Q5) which is connected to the superimpose circuit [Paragraph 0017] and turns on or off a current to the superimpose circuit [Paragraph 0019-0020], in response to an operation of the first switch element [Paragraph 0021], and
a common input terminal (11) which receives a first driving signal [Paragraph 0027—H-level ignition signal] for driving the first switch element (Q1) and a second driving signal [Paragraph 0030—H-level ignition signal] for driving the second switch element (Q2)], 

	The Sekine reference discloses the invention as essentially claimed.  However, the Sekine reference fails to disclose wherein the primary coil is divided into a first primary coil and a second primary coil, and the second primary coil is the superimpose circuit.
The Uchise reference teaches it is conventional in the art of circuits to provide as taught in (Page 12, line 20 to page 13, line 23) wherein the primary coil (110) is divided into a first primary coil (120) and a secondary coil (200), and the second primary coil is the superimpose circuit (Abstract).  Such configurations/structures would allow maintaining stable combustion without lengthening the current supply time to the primary coil (Abstract).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Sekine reference, such that the device further includes wherein the primary coil is divided into a first primary coil and a second primary coil, and the second primary coil is superimpose circuit, as clearly suggested and taught by the Uchise reference, in order to allow maintaining stable combustion without lengthening the current supply time to the primary coil (Abstract). 
10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sekine reference.
11.	Regarding claim 4, the Sekine reference fails to disclose:
wherein the superimpose circuit is a step up power source which is provided at a secondary coil side of the ignition coil, and the second switch element is a switch element which 
performs a switching of an application of a voltage to the secondary coil from the step up power source. 

ignition coil, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
Allowable Subject Matter
12.	Claim 5 is allowed.  
13.	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
14.	Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Concerning the amendments to claim 1, the Applicant argues that FIG. 3 of the Sekine reference discloses two input terminals emanating from the ECU (10) and therefore there cannot be a first driving signal on a common input terminal, a second driving signal on the common input terminal, or wherein the common input terminal receives the first driving signal for driving the first switch element and the second driving signal for driving the second switch element.  This is not the case.  In FIG. 3 of the Sekine reference, the ECU only sends the signal to (11) and the line connecting the ECU (10) and (11) is part of (11).  The other output line doesn’t send the signals to the switch elements so the first driving signal and the second driving signal goes on the common input terminal of (11) and the line leading into it from the ECU (10).  Accordingly, the Sekine reference continues to disclose all of the features of claims 1 and 3.  
The Applicant then attacks the combination of the Sekine reference with the Uchise reference.  The Applicant states that since the motivation to combine the references was “stable combustion without lengthening the current supply time to the primary coil,” and the Sekine reference states that one of its objectives is “improving the combustion efficiency of fuel by extending the ignition time of the plug,” there is conflict between the motivation suggested by 
This explains the boosting process of the Sekine reference.  In the boosting process, switch Q2 is ON and current is being applied to the primary coil for the entirety of while switch Q2 is ON.  During this set period of time current passes through the primary coil, inductance is created, and the secondary coil creates a spark and maintains a spark until the current is stopped.  This is how extending ignition time occurs, by the amount of time a spark is maintained.  In the Uchise reference, current supply time is not lengthened because the physical construction of the coil did not result in needing additional current to create the inductance in the coil to create the spark.  So, these are two completely different things and are compatible.  A person of ordinary skill in the art would look at the advantages the Uchise reference provides by having a certain physical construction of the coil that did not result in additional current supply time and therefore use the structure.  And providing an advantage is the strongest rationale for combining references.  MPEP 2144 (II).  
	Accordingly, the claims are finally rejected.  
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747